Title: To John Adams from Hezekiah Niles, 5 July 1817
From: Niles, Hezekiah
To: Adams, John


				
					Honored Sir,
					Baltimore, July 5. 1817
				
				I gratefully return the papers you did me the honor to send into me, with a copy of them inserted in the Register.I hardly knew how far I was authorized to give your private letter to the public; but the parts inserted seemed necessary as an introduction to the papers; & I hope I have not transcended your will in that respect.I will thank you for the papers about Miranda’s affair. It is not probable that I shall publish them in detail, but it is very likely they may furnish an abstract of facts that ought to be known. They shall be examined with that view. There was something mysterious about that business, that has never been cleared up, to my recollection.Yesterday was an anniversary dear to your recollections. We pretty generally honored the day. At a very respectable party over which I had the pleasure to preside we gratefully remembered your services to the republicI had written thus far when I recieved your package with the letters of Gov McKean. I read your brief letter with great sensibility & have run over his letters with a high interest. They shall, assuredly appear in my next paper.Men may differ, & will differ as to the peculiar traits of character in the deceased—but in this all will agree that he was sound patriot; and a most intelligent & upright man. In truth, he was a great man—& faithful history that cannot condescend to the littleness of party, will assign him a most distinguished place in its page. There are men that live, as it were; after death—& still teach, as with Angels’ tongues.I have only to repeat, that whatever papers you favor me with shall be carefully used, & carefully returned.I trust that the president will not neglect to visit the now oldest statesman in America. Mr. Monroe seems very anxious to do his duty, & ought to be encouraged in the great designs of benefitting his Country.With great respect / Your Obt St
				
					H Niles
				
				
			